689 N.W.2d 231 (2004)
PEOPLE
v.
WILLIAMS
No. 125374.
Supreme Court of Michigan.
November 30, 2004.
SC: 125374, COA: 244652.
On order of the Court, the application for leave to appeal the December 9, 2003 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for entry of an order granting defendant a new trial. In granting defendant's motion, the circuit court appropriately applied the standards of MCR 6.508(D).